Title: From James Madison to Edward Caffarena, 1 November 1817
From: Madison, James
To: Caffarena, Edward


SirMontpellier (Virginia) Novr. 1. 1817
I have just received your letter of July 12: and owe more apology than I well know how to make for not acknowleging your former one accompanying the little equestrian statue of Napoleon in Alabaster, which came safely to hand. In this as in other cases the best resort is the simple truth, which is that I was unwilling to accept such an article without some equivalent; and I was not able to satisfy myself, with respect to a proper one. Be so obliging as to intimate the worth of this piece of art, and to be assured that in asking the information, I am anxious that it shd. not be misconstrued into any want of sensibility to the favor you intended me.
M. Causici, not having visited Washington before I left it, I had not the pleasure of seeing him; nor have I had any particular account of his prospects or pursuits. Whilst I remained in Washington the specimen of his talents, was in a situation to be seen by all who had a taste for the fine Arts, and a disposition to encourage meritorious artists. You will probably have recd. from himself a communication of what interests him; and I wish it may [be] of an agreeable one. Accept Sir my friendly respects
J. M
